Title: IV. Observations on the Whale-Fishery, 14 November 1788
From: Jefferson, Thomas
To: 


Whale oil enters, as a raw material, into several branches of manufacture, as of wool, leather, soap: it is used also in painting, architecture and navigation. But its great consumption is in lighting houses and cities. For this last purpose however it has a powerful competitor in the vegetable oils. These do well in warm, still weather, but they fix with cold, they extinguish easily with the wind, their crop is precarious, depending on the seasons, and, to yield the same light, a larger wick must be used, and greater quantity of oil consumed. Estimating all these articles of difference together, those employed in lighting cities find their account in giving about 25 per cent. more for whale than for vegetable oils. But higher than this the whale oil, in its present form, cannot rise; because it then becomes more advantageous to the city-lighters to use others. This competition then limits its price, higher than which no encouragement can raise it, and becomes, as it were, a law of its nature but, at this low price, the whale fishery is the poorest business into which a merchant or sailor can enter. If the sailor, instead of wages, has a part of what is taken, he finds that this, one year with another, yields him less than he could have got as wages in any other business. It is attended too with great risk, singular hardships, and long absences from his family. If the voyage is made solely at the expence of the merchant, he finds that, one year with another, it does not reimburse him his expences. As, for example, an English ship of 300 ton, and 42. hands brings home, communibus annis, after a four months voiage, 25. ton of oil, worth 437 1. 10s. sterl. but the wages of the officers and seamen will be 400 1. The Outfit then and the merchant’s profit must be paid by the government. And it is accordingly on this idea that the British bounty is calculated. From the poverty of this business then it has happened that the nations, who have taken it up, have successively abandoned it. The Basques began it. But, tho’ the most economical and enterprising  of the inhabitants of France, they could not continue it; and it is said they never employed more than 30. ships a year. The Dutch and Hanse towns succeeded them. The latter gave it up long ago tho’ they have continued to lend their name to British and Dutch oils. The English carried it on, in competition with the Dutch, during the last, and beginning of the present century. But it was too little profitable for them in comparison with other branches of commerce open to them. In the mean time too the inhabitants of the barren island of Nantucket had taken up this fishery, invited to it by the whales presenting themselves on their own shore. To them therefore the English relinquished it, continuing to them, as British subjects, the importation of their oils into England duty free, while foreigners were subject to a duty of 18 1. 5s. sterl. a ton. The Dutch were enabled to continue it long, because 1. they are so near the northern fishing grounds, that a vessel begins her fishing very soon after she is out of port. 2. They navigate with more economy than the other nations of Europe. 3. Their seamen are content with lower wages: and 4. their merchants with a lower profit on their capital. Under all these favorable circumstances however, this branch of business, after long languishing, is at length nearly extinct with them. It is said they did not send above half a dozen ships in pursuit of the whale this present year. The Nantuckois then were the only people who exercised this fishery to any extent at the commencement of the late war. Their country, from it’s barrenness, yielding no subsistence, they were obliged to seek it in the sea which surrounded them. Their economy was more rigorous than that of the Dutch. Their seamen, instead of wages, had a share in what was taken. This induced them to fish with fewer hands, so that each had a greater dividend in the profit. It made them more vigilant in seeking game, bolder in pursuing it, and parsimonious in all their expences. London was their only market. When therefore, by the late revolution, they became aliens in Great Britain, they became subject to the alien duty of 18 1. 5s. the ton of oil, which being more than equal to the price of the common whale oil, they were obliged to abandon that fishery. So that this people, who before the war had employed upwards of 300 vessels a year in the whale fishery, (while Great Britain had herself never employed one hundred) have now almost ceased to exercise it. But they still had the seamen, the most important material for this fishery; and they still retained the spirit of fishing: so that at the reestablishment of peace they were capable in a very short time of reviving  their fishery in all its splendor. The British government saw that the moment was critical. They knew that their own share in that fishery was as nothing. That the great mass of fishermen was left with a nation now separated from them: that these fishermen however had lost their ancient market, had no other resource within their country to which they could turn, and they hoped therefore they might, in the present moment of distress, be decoyed over to their establishments, and be added to the mass of their seamen. To effect this they offered extravagant advantages to all persons who should exercise the whale fishery from British establishments. But not counting with much confidence on a long connection with their remaining possessions on the continent of America, foreseeing that the Nantuckois would settle in them preferably, if put on an equal footing with those of Great Britain, and that thus they might have to purchase them a second time, they confined their high offers to settlers in Great Britain. The Nantuckois, left without resource by the loss of their market, began to think of removing to the British dominions: some to Nova Scotia, preferring smaller advantages, in the neighbourhood of their ancient country and friends; others to Great Britain postponing country and friends to high premiums. A vessel was already arrived from Halifax to Nantucket to take off some of those who proposed to remove; two families had gone on board and others were going, when a letter was received there, which had been written by Monsieur le Marquis de la Fayette to a gentleman in Boston, and transmitted by him to Nantucket. The purport of the letter was to dissuade their accepting the British proposals, and to assure them that their friends in France would endeavour to do something for them. This instantly suspended their design: not another went on board, and the vessel returned to Halifax with only the two families.
In fact the French government had not been inattentive to the views of the British, nor insensible of the crisis. They saw the danger of permitting five or six thousand of the best seamen existing to be transferred by a single stroke to the marine strength of their enemy, and to carry over with them an art which they possessed almost exclusively. The counterplan which they set on foot was to tempt the Nantuckois by high offers to come and settle in France. This was in the year 1785. The British however had in their favor a sameness of language, religion, laws, habits and kindred. 9 families only, of 33 persons in the whole came to Dunkirk; so that this project was not likely to prevent their emigration to the English establishments, if nothing else had happened.

France had effectually aided in detaching the U.S. of America from the force of Great Britain. But as yet they seemed to have indulged only a silent wish to detach them from her commerce. They had done nothing to induce that event. In the same year 1785, while M. de Calonne was in treaty with the Nantuckois, an estimate of the commerce of the U.S. was submitted to the Count de Vergennes, and it was shewn that, of 3. millions of pounds sterling to which their exports amounted, one third might be brought to France and exchanged against her productions and manufactures advantageously for both nations, provided the obstacles of prohibition, monopoly, and duty were either done away or moderated as far as circumstances would admit. A committee, which had been appointed to investigate a particular one of these subjects, was thereupon instructed to extend its researches to the whole, and see what advantages and facilities the government could offer for the encouragement of a general commerce with the United States. The Committee was composed of persons well skilled in commerce; and, after labouring assiduously for several months, they made their report: the result of which was given in the letter of his Majesty’s Comptroller General of the 2d of Octob. 1786. wherein he stated the principles which should be established for the future regulation of the commerce between France and the United States. It was become tolerably evident, at the date of this letter, that the terms offered to the Nantuckois would not produce their emigration to Dunkirk; and that it would be safest in every event to offer some other alternative which might prevent their acceptance of the British offers. The obvious one was to open the ports of France to their oils, so that they might still exercise their fishery, remaining in their native country, and find a new market for its produce instead of that which they had lost. The article of Whale oil was accordingly distinguished, in the letter of M. de Calonne, by an immediate abatement of duty, and promise of further abatement after the year 1790. This letter was instantly sent to America, and bid fair to produce there the effect intended, by determining the fishermen to carry on their trade from their own homes, with the advantage only of a free market in France, rather than remove to Great Britain where a free market and great bounty were offered them. An Arret was still to be prepared to give legal sanction to the letter of M. de Calonne. Monsieur Lambert, with a patience and assiduity almost unexampled, went through all the investigations necessary to assure himself that the conclusions of the Committee had been just. Frequent conferences on this subject were held in his presence;  the deputies of the Chambers of Commerce were heard, and the result was the Arret of Dec. 29. 1787. confirming the abatements of duty present and future, which the letter of Octob. 1786. had promised, and reserving to his majesty to grant still further favours to that production, if on further information he should find it for the interest of the two Nations.
The English had now begun to deluge the markets of France with their whale oils: and they were enabled by the great premiums given by their Government to undersell the French fisherman, aided by feebler premiums, and the American aided by his poverty alone. Nor is it certain that these speculations were not made at the risk of the British government, to suppress the French and American fishermen in their only market. Some remedy seemed necessary. Perhaps it would not have been a bad one to subject, by a general law, the merchandize of every nation and of every nature to pay additional duties in the ports of France exactly equal to the premiums and drawbacks given on the same merchandise by their own government. This might not only counteract the effect of premium in the instance of whale oils, but attack the whole British system of bounties and drawbacks by the aid of which they make London the center of commerce for the whole earth. A less general remedy, but an effectual one, was to prohibit the oils of all European nations: the treaty with England requiring only that she should be treated as well as the most favored European nation. But the remedy adopted was to prohibit all oils without exception.
To know how this remedy will operate we must consider the quantity of whale oil which France consumes annually, the quantity she obtains from her own fishery; and if she obtains less than she consumes, we are to consider what will follow this prohibition.
The annual consumption of France, as stated by a person who has good opportunities of knowing it, is as follows.



pesant.
quintaux.
tons.


Paris according to the registers of 1786
2,800,000
 28,000
 1750 


 27. other cities lighted by M. Sangrain
 800,000
 8,000
 500 


 Rouen
 500,000
 5,000
 312½


 Bordeaux
 600,000
 6,000
 375 


 Lyon
 300,000
 3,000
 187½


 Other cities, leather and light.
 3,000,000
 30,000
 1875 



 8,000,000
 80,000
 5,000



Other calculations, reduce the consumption to about half this. It is treating these with sufficient respect to place them on an equal footing with the estimate of the person before alluded to, and to suppose the truth half way between them. We will call then the present consumption of France only 60,000 quintals, or 3750 ton a year. This consumption is increasing fast as the practice of lighting cities is becoming more general, and the superior advantages of lighting them with whale oil are but now beginning to be known.
What do the fisheries of France furnish? She has employed this year 15. vessels in the Southern, and 2 in the Northern fishery, carrying 4500 tons in the whole or 265 each on an average. The English ships, led by Nantuckois as well as the French, have as I am told never averaged, in the Southern fishery, more than one fifth of their burthen, in the best year. The 15 ships of France, according to this ground of calculation, and supposing the present to have been one of the best years, should have brought, one with another, one fifth of 265 tons, or 53 tons each. But we are told they have brought near the double of that, to wit 100 tons each and 1500 tons in the whole. Supposing the 2. Northern vessels to have brought home the cargo which is common from the Northern fishery, to wit, 25 tons each, the whole produce this year will then be 1550 tons. This is 5½ months provision or two fifths of the annual consumption. To furnish for the whole year would require 40 ships of the same size, in years as fortunate as the present, and 85 communibus annis, 44 tons, or one sixth of the burthen, being as high an average as should be counted on, one year with another: and the number must be increased with the increasing consumption. France then is evidently not yet in a condition to supply her own wants. It is said indeed she has a large stock on hand unsold occasioned by the English competition. 33,000 quintals, including this year’s produce, are spoken of. This is between 6. and 7. months provision: and supposing, by the time this is exhausted, that the next year’s supply comes in, that will enable her to go on 5. or 6. months longer; say a twelvemonth in the whole. But, at the end of the twelvemonth, what is to be done? The Manufactures depending on this article cannot maintain their competition against those of other countries, if deprived of their equal means. When the alternative then shall be presented of letting them drop, or opening the ports to foreign whale oil, it is presumable the latter will be adopted, as the lesser evil. But it will be too late for America: her fishery annihilated during the late war, only began  to raise its head on the prospect of market held out by this country. Crushed by the Arret of Sep. 28. in its first feeble effort to revive, it will rise no more. Expeditions, which require the expence of the outfit of vessels, and from 9. to 12. months navigation, as the Southern fishery does, most frequented by the Americans, cannot be undertaken in sole reliance on a market which is opened and shut from one day to another, with little or no warning. The English alone then will remain to furnish these supplies, and they must be received even from them. We must accept bread from our enemies, if our friends cannot furnish it. This comes exactly to the point to which that government has been looking. She fears no rival in the whale fishery but America. Or rather, it is the whale fishery of America of which she is endeavoring to possess herself. It is for this object she is making the present extraordinary efforts by bounties and other encouragements: and her success so far is very flattering. Before the war she had not 100 vessels in the whale trade, while America employed 309. In 1786. Great Britain employed 151 vessels, in 1787. 286. in 1788. 314. nearly the ancient American number; while the latter is fallen to about 80. They have just changed places then, England having gained exactly what America has lost. France by her ports and markets holds the balance between the two contending parties, and gives the victory, by opening and shutting them, to which she pleases. We have still precious remains of seamen educated in this fishery, and capable by their poverty, their boldness and address, of recovering it from the English, in spite of their bounties. But this Arret endangers the transferring to Great Britain every man of them who is not invincibly attached to his native soil. There is no other nation in present condition to maintain a competition with Great Britain in the whale fishery. The expence at which it is supported on her part seems enormous. 255 vessels, of 75436 tons, employed by her this year in the Northern fishery, at 42 men each; and 59. in the Southern at 18 men each makes 11,772 men. These are known to have cost the government 15 1. each, or 176,580 1. in the whole, and that to employ the principal part of them from 3. to 4. months only. The Northern ships have brought home 20. and the Southern 60. tons of oil on an average, making 8640 tons. Every ton of oil then has cost the government 20 1. in bounty. Still, if they can beat us out of the field and have it to themselves, they will think their money well employed. If France undertakes solely the competition against them, she must do it at equal expence. The trade is too poor to support itself. The 85 ships necessary to supply even her  present consumption, bountied as the English are, will require a sacrifice of 1,285,200 livres a year, to maintain 3570 seamen, and that a part of the year only. And if she will push it to 12,000 men in competition with England, she must sacrifice, as they do, 4. or 5. millions a year. The same number of men might, with the same bounty, be kept in as constant employ carrying stone from Bayonne to Cherburg, or coal from Newcastle to Havre, in which navigations they would be always at hand, and become as good seamen. The English consider among their best sailors those employed in carrying coal from Newcastle to London. France cannot expect to raise her fishery, even to the supply of her own consumption, in one year or in several years. Is it not better then, by keeping her ports open to the U.S. to enable them to aid in maintaining the field against the common adversary, till she shall be in condition to take it herself, and to supply her own wants? Otherwise her supplies must aliment that very force which is keeping her under. On our part, we can never be dangerous competitors to France. The extent to which we can exercise this fishery is limited to that of the barren island of Nantucket, and a few similar barren spots; its duration to the pleasure of this government, as we have no other market.
A material observation must be added here. Sudden vicissitudes of opening and shutting ports, do little injury to merchants settled on the opposite coast, watching for the opening, like the return of a tide, and ready to enter with it. But they ruin the adventurer whose distance requires 6 months notice. Those who are now arriving from America, in consequence of the Arret of Dec. 29. will consider it as the false light which has led them to their ruin. They will be apt to say that they come to the ports of France by invitation of that Arret, that the subsequent one of Sep. 28. which drives them from those ports, founds itself on a single principle, viz. ‘that the prohibition of foreign oils is the most useful encouragement which can be given to that branch of industry.’ They will say that, if this be a true principle, it was as true on the 29th. of Dec. 1787. as on the 28th. of Sep. 1788. It was then weighed against other motives, judged weaker, and over-ruled, and it is hard it should be now revived to ruin them.
The Refinery for whale oil lately established at Rouen, seems to be an object worthy of national attention. In order to judge of its importance, the different qualities of whale oil must be noted. Three qualities are known in the American and English markets. 1. That of the Spermaceti whale. 2. Of the Groenland whale. 3. Of  the Brazil whale. 1. The Spermaceti whale found by the Nantucketmen in the neighbourhood of the Western islands, to which they had gone in pursuit of other whales, retired thence to the coast of Guinea, afterwards to that of Brazil, and begins now to be best found in the latitude of the cape of good hope, and even of cape Horn. He is an active, fierce animal and requires vast address and boldness in the fisherman. The inhabitants of Brazil make little expeditions from their coast, and take some of these fish. But the Americans are the only distant people who have been in the habit of seeking and attacking them in numbers. The British however, led by the Nantuckois whom they have decoyed into their service, have begun this fishery. In 1785 they had 18 ships in it; in 1787, 38: in 1788, 54. or as some say 64. I have calculated on the middle number 59. Still they take but a very small proportion of their own demand. We furnish the rest. Theirs is the only market to which we carry that oil, because it is the only one where its properties are known. It is luminous, resists coagulation by cold to the 41st. degree of Farenheit’s thermometer, and 4th. of Reaumur’s, and yields no smell at all. It is used therefore within doors to lighten shops, and even in the richest houses for antichambers, stairs, galleries &c. It sells at the London market for treble the price of common whale oil. This enables the adventurer to pay the duty of 18 1. 5s. sterl. the ton, and still to have a living profit. Besides the mass of oil produced from the whole body of the whale, his head yields 3. or 4. barrels of what is called head-matter, from which is made the solid Spermaceti used for medicine and candles. This sells by the pound at double the price of oil. The disadvantage of this fishery is that the sailors are from 9. to 12. months absent on the voyage, of course they are not at hand on any sudden emergency, and are even liable to be taken before they know that a war is begun. It must be added on the subject of this whale, that he is rare, and shy, soon abandoning the grounds where he is hunted. This fishery being less losing than the other and often profitable will occasion it to be so thronged soon, as to bring it on a level with the other. It will then require the same expensive support, or to be abandoned.
2. The Groenland whale oil is next in quality. It resists coagulation by cold to 36°. of Farenheit and 2°. of Reaumur; but it has a smell insupportable within doors, and is not luminous. It sells therefore in London at about 16 1. the ton. This whale is clumsy and timid, he dives when struck, and comes up to breathe by the first cake of ice, where the fishermen need little address or courage to find and take him. This is the fishery mostly frequented by  European nations; it is this fish which yields the fin in quantity, and the voyages last about 3. or 4. months.
3. The third quality is that of the small Brazil whale. He was originally found on the coast of Nantucket, and first led that people to this pursuit. He retired first to the banks of Newfoundland, then to the western islands; and is now found within soundings on the coast of Brazil, during the months of December, January, February and March. This oil chills at 50°. of Farenheit and 8°. of Reaumur, is black and offensive, worth therefore but 13 l. the ton in London. In warm summer nights however it burns better than the Groenland oil.
The qualities of the oils thus described, it is to be added that an individual has discovered methods 1. of converting a great part of the oil of the spermaceti whale into the solid substance called spermaceti, heretofore produced from his head alone. 2. Of refining the Groenland whale oil, so as to take from it all smell and render it limpid and luminous, as that of the spermaceti whale. 3. of curdling the oil of the Brazil whale into tallow, resembling that of the beef, and answering all its purposes. This person is engaged by the company which has established the Refinery at Rouen: their works will cost them half a million of livres, will be able to refine all the oil which can be used in the kingdom, and even to supply foreign markets.—The effect of this refinery then would be 1. to supplant the solid spermaceti of all other nations by theirs of equal quality and lower price. 2. to substitute, instead of spermaceti oil, their black whale oil, refined, of equal quality and lower price. 3. to render the worthless oil of the Brazil whale equal in value to tallow: and 4. by accomodating these oils to uses, to which they could never otherwise have been applied, they will extend the demand beyond its present narrow limits to any supply which can be furnished, and thus give the most effectual encouragement and extension to the whale fishery. But these works were calculated on the Arret of Dec. 29. which admitted here freely and fully the produce of the American fishery. If confined to that of the French fishery alone, the enterprise may fail for want of matter to work on.
After this review of the whale fishery as a Political institution, a few considerations shall be added on its produce as a basis of Commercial exchange between France and the United States. The discussions it has undergone on former occasions, in this point of view, leaves little new to be now urged.
The United-States not possessing mines of the precious metals, they can purchase necessaries from other nations so far only as their  produce is received in exchange. Without enumerating our smaller articles, we have three of principal importance, proper for the French market, to wit, Tobacco, whale oil, and rice. The first and most important is Tobacco. This might furnish an exchange for 8. millions of the productions of this country: but it is under a monopoly, and that not of a mercantile, but a financiering company, whose interest is to pay in money, and not in merchandize; and who are so much governed by the spirit of simplifying their purchases and proceedings, that they find means to elude every endeavor on the part of government to make them diffuse their purchases among the merchants in general. Little profit is derived from this then as an article of exchange for the produce and manufactures of France. Whale oil might be next in importance; but that is now prohibited. American Rice is not yet of great, but it is of growing consumption in France, and being the only article of the three which is free, it may become a principal basis of exchange. Time and trial may add a fourth, that is, Timber. But some essays, rendered unsuccesful by unfortunate circumstances, place that at present under a discredit, which it will be found hereafter not to have merited. The English know its value, and were supplied with it before the war. A spirit of hostility, since that event, led them to seek Russian rather than American supplies. A new spirit of hostility has driven them back from Russia, and they are now making contracts for American timber. But of the three articles before mentioned, proved by experience to be suitable for the French market, one is prohibited, one under monopoly, and one alone free, and that the smallest and of very limited consumption. The way to encourage purchasers is to multiply their means of payment. Whale oil might be an important one. In one scale is the interest of the millions who are lighted, shod or clothed with the help of it, and the thousands of labourers and manufacturers who would be employed in producing the articles which might be given in exchange for it, if received from America. In the other scale are the interests of the adventurers in the whale fishery; each of whom indeed, politically considered may be of more importance to the state than a simple labourer or manufacturer: but to make the estimate with the accuracy it merits, we should multiply the numbers in each scale into their individual importance, and see which preponderates.
Both governments have seen with concern that their commercial intercourse does not grow as rapidly as they would wish. The system of the United States is to use neither prohibitions nor premiums.

Commerce there regulates itself freely, and asks nothing better. Where a government finds itself under the necessity of undertaking that regulation, it would seem that it should conduct it as an intelligent merchant would: that is to say, invite customers to purchase, by facilitating their means of payment, and by adapting goods to their taste. If this idea be just, government here has two operations to attend to, with respect to the commerce of the United states. 1. To do away, or to moderate, as much as possible, the prohibitions and monopolies of their materials for payment. 2. To encourage the institution of the principal manufactures which the necessities, or the habits of their new customers call for. Under this latter head a hint shall be suggested which must find its apology in the motive from which it flows, that is, a desire of promoting mutual interests and close friendship. 600,000 of the labouring poor of America, comprehending slaves under that denomination, are clothed in three of the simplest manufactures possible, to wit, oznabrigs, Plains, and Duffel blankets. The first is a linen, the two last woollens. It happens too that they are used exactly by those who cultivate the tobacco and rice and in a good degree by those employed in the whale fishery. To these manufactures they are so habituated, that no substitute will be received. If the vessels which bring tobacco, rice and whale oil, do not find them in the ports of delivery, they must be sought where they can be found. That is in England at present. If they were made in France they would be gladly taken in exchange there. The quantities annually used by this description of people, and their value are as follows.


Oznabrigs 2,700,000 aunes @ 16. sous the aune worth
2,160,0001.


Plains 1,350,000 aunes @ 2. livres the aune
2,700,000


Duffel blankets 300,000 @ 7 livres. 4 sous. each
2,160,000



7,020,000


It would be difficult to say how much should be added for the consumption of inhabitants of other descriptions. A great deal surely. But the present view shall be confined to the one description named. 7. millions of livres, are 9 millions of days work of those who raise card, spin and weave the wool and flax; and at 300 working days to the year, would maintain 30,000 people. To introduce these simple manufactures suppose government to give 5. per cent on the value of what should be exported of them, for 10. years to come. If none should be exported, nothing would be to be paid: but on the other hand, if the manufactures, with this encouragement  should rise to the full demand, it will be a sacrifice of 351,000 livres a year for 10. years only, to produce a perpetual subsistence for more than 30,000 people, (for the demand will grow with our population) while she must expend perpetually 1,285,000 livres a year to maintain the 3,570 seamen, who could supply her with whale oil: that is to say, for each seaman as much as for 30. labourers and manufacturers.
But to return to our subject, and to conclude.
Whether then we consider the Arret of Sep. 28. in a political or a commercial light, it would seem that the U.S. should be excepted from its operation. Still more so when they invoke against it the amity subsisting between the two nations, the desire of binding them together by every possible interest and connection, the several acts in favour of this exception, the dignity of legislation which admits not of changes backwards and forwards, the interests of commerce which require steady regulations, the assurances of the friendly motives which have led the king to pass these acts, and the hope that no cause will arise to change either his motives or his measures towards us.
